Hill, C. J.
A plea of breach of warranty or failure of consideration does
not add to, take from, or vary the contract between the parties. Therefore, in a suit on a note given for rent, containing no limitation as tq warranty, parol evidence was admissible to show that the consideration of the note had failed, because the maker did not get the number, of acres for which the note was given, and also that the landlord, the payee in the note, had not performed his agreement to place on the rented laiid certain improvements. The court erred in excluding parol testimony offered to prove this defense to the note. Toller v. Hewitt, 12 Ga. App. 496 (77 S. E. 650) ; Baggs v. Funderburke, 11 Ga. App. 173 (74 S. E. 937); Burke v. Napier, 106 Ga. 327 (32 S. E. 134); Anderson v. Brown, 72 Ga. 713. Judgment reversed.